Citation Nr: 0704816	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-22 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with mental strain, nervousness, 
anxiety and a sleeping problem.

2.  Entitlement to service connection for joint problems, 
arthritis, rheumatism, and bursitis. 

3.  Entitlement to service connection for skin fungus, 
psoriasis, rashes, loss of toenails and hair.

4.  Entitlement to service connection for loss of teeth.

5.  Entitlement to service connection for a stomach disorder 
manifested by digestive problems.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for a hernia.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, including a twisted spine.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1964.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

Below, the Board reopens the claim of entitlement to service 
connection for a back disorder, including a twisted spine, 
and then remands that claim and all others on appeal to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. 


FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for a back disorder in a rating decision dated in 
November 1977.

2.  The RO notified the veteran of the November 1977 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

3.  The evidence received since November 1977 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder, including a twisted spine, and raises a 
reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The November 1977 rating decision, in which the RO denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1977).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a back 
disorder, including a twisted spine.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the veteran's claim of entitlement 
to service connection for a back disorder in a rating 
decision dated in November 1977.  The RO based its denial on 
a finding that there was no evidence of a back disability in 
service.  In deciding the veteran's claim, the RO considered 
the veteran's service medical records and a post-service 
report of VA hospitalization.  

By letter dated the same month, the RO notified the veteran 
of the November 1977 rating decision and of his appellate 
rights with regard to that decision, but the veteran did not 
appeal the decision to the Board.  The November 1977 rating 
decision is thus final.  38 U.S.C. § 4005(c) (1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1977).

The veteran attempted to reopen his claim for service 
connection for a back disorder by submitting a written 
statement received in October 2001.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2006)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's November 1977 rating decision includes service 
personnel records, VA and private treatment records, a 
transcript of the veteran's hearing testimony, and written 
statements of the veteran, his representative, family members 
and a fellow servicemember.  

This evidence is new as it was not previously submitted to 
agency decision makers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is also material because 
it bears directly and substantially upon the specific matter 
under consideration and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to decide fairly the merits of the 
claim for service connection for a back disorder, including a 
twisted spine.  The newly submitted statement of the fellow 
serviceman, C.H., confirms the veteran's assertions that he 
injured his back in service.  The absence of this type of 
evidence formed the basis of the RO's previous denial of the 
veteran's claim.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for a back disorder.  It 
may not, however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of this claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder, 
including a twisted spine, is reopened and, to this extent 
only, granted.


REMAND

The veteran claims entitlement to service connection for 
PTSD, joint problems, a skin disorder, a loss of toenails, 
hair and teeth, a stomach disorder, a bilateral knee 
disorder, a hernia and a back disorder.  Additional action is 
necessary before the Board can decide these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Veterans Appeals (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not provided the veteran 
adequate notice and assistance with regard to his claims.  
Therefore, any decision to proceed in adjudicating these 
claims would prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

First, in various written statements submitted during the 
course of this appeal, including most recently in an Informal 
Brief of Appellant in Appealed Case dated January 2007, the 
veteran and his representative assert that VA has not 
satisfied its duty to assist the veteran in obtaining 
relevant records in support of the claims on appeal.  They 
point out that the Social Security Administration (SSA) found 
the veteran to be totally disabled in 1983 and that the 
records upon which SSA relied in making this decision are 
relevant to the claims on appeal.  They question why VA has 
not yet endeavored to obtain such records on the veteran's 
behalf.  Given the pertinence of these records, the Board 
agrees that VA should secure and associate them with the 
claims file on remand.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the veteran's claim for service 
connection for a back disorder is necessary.  The veteran has 
submitted evidence supporting his contention that he injured 
his back in service and establishing that he currently has a 
back disorder.  He has also submitted evidence showing that, 
after discharge from service, he injured his back on more 
than one occasion.  A medical opinion is thus needed 
regarding whether any current back disorder is related to the 
veteran's period of active service, rather than to the post-
service back injuries.  

Third, during the course of this appeal, the RO endeavored 
unsuccessfully to verify that the veteran's alleged in-
service stressors, which the veteran links to his PTSD, 
actually occurred.  The RO's failure in this regard was based 
on the veteran having provided insufficient stressor 
information in support of his claim for service connection 
for PTSD.  In October 2003, after the RO notified the veteran 
of the insufficiency of the previously provided information, 
the veteran testified before a Decision Review Officer at a 
hearing held at the RO.  During that hearing, the veteran 
provided additional information, including more specific 
dates and the name of an individual involved in one stressor 
incident.  Since then, the RO has not made another attempt to 
verify that the alleged stressors actually occurred.  Such 
action should be taken on remand.

Fourth, the Court has indicated that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004).

In March 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date and 
explain to the claimant how it will determine the disability 
rating and effective date to be assigned.  Id. at 486.   

In this case, the RO provided the veteran VCAA notice during 
the course of this appeal.  However, this notice does not 
comply with the requirements of the law as found by the Court 
in Dingess/Hartman.  To ensure the veteran's due process 
rights, VA should provide the veteran more comprehensive 
notice on remand.  

Fifth, in the September 2002 rating decision from which this 
appeal ensues, the RO also denied the veteran service 
connection for an umbilical/double hernia.  Thereafter, in a 
written statement received in February 2003, the veteran 
expressed disagreement with the RO's decision.  To date, the 
RO has not issued a statement of the case is response.  A 
remand is thus necessary so that VA can cure this procedural 
defect.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2005); see also 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).  Once VA does so, it should return the veteran's 
claim for service connection for a hernia to the Board for a 
decision only if the veteran perfects his appeal of that 
claim in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that, if the claims file does 
not contain a notice of disagreement, a statement of the case 
and a substantive appeal, the Board is not required, and in 
fact, has no authority, to decide the claim).   

Based on the foregoing, the Board remands these claims for 
the following action:

1.  Provide the veteran VCAA notice on 
his claims, which satisfies the 
requirements of the Court's holdings in 
Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Obtain and associate with the claims 
file all records upon which SSA relied in 
awarding the veteran disability benefits 
in 1983.

3.  Pursue all reasonable avenues of 
development in an attempt to verify the 
veteran's alleged stressors, including by 
contacting all appropriate authorities 
and requesting those authorities to send 
to VA all documentation that might be 
pertinent, including unit histories, 
operation and situation reports, and 
daily journals.  

4.  If information is received confirming 
the occurrence of an alleged in-service, 
prepare a report to this effect, which 
details the nature of the specific 
stressor or stressors established by the 
record.  If no alleged stressor actually 
occurred, so state this fact in the 
report and associate such report with the 
claims file.

5.  If at least one of the alleged 
stressors actually occurred, arrange for 
the veteran to undergo a psychiatric 
examination for the purpose of 
determining the etiology of his PTSD.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) Identify all evident psychiatric 
symptomatology;  

b) Diagnose all evident psychiatric 
disorders, including, if 
appropriate, PTSD;  

c) Offer an opinion regarding the 
etiology of each disorder;  

d) In so doing, specifically 
indicate whether such disorder is at 
least as likely as not related to a 
verified in-service stressor;    

e) Refrain from relying upon an 
unverified stressor in determining 
whether the veteran's 
in-service experiences were of 
sufficient severity to support a 
diagnosis of PTSD; and   

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a back 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any evident back 
disorder;  

b) opine whether such disorder is at 
least as likely as not related to 
the veteran's active service; 

c) if any evident back disorder is 
found to have preexisted service, 
opine whether such preexisting back 
disorder increased in severity 
during service; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

7.  Furnish the veteran a statement of 
the case addressing the issue of 
entitlement to service connection for a 
hernia.  Advise the veteran that the 
Board will not decide this claim unless 
he perfects his appeal following receipt 
of the statement of the case.  

8.  Readjudicate all claims that have 
been properly perfected for appellate 
review.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


